                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


HASSETT,                                  :        Hon. Joseph H. Rodriguez

              Plaintiff,                  :        Civil Action No. 19-8364

       v.                                 :              OPINION

BEAM SUNTORY, INC.                        :

              Defendant.                  :



       This matter is before the Court on a Motion to Transfer [Dkt. No. 6] and a Motion

to Dismiss [Dkt. No. 7] filed by Defendant, Beam Suntory, Inc. (“Defendant” or the

“Company”). The Court has considered the written submissions of the parties, as well as

the arguments advanced at the hearing on November 21, 2019. For the reasons stated

on the record that day, as well as those that follow, Defendant’s Motion to Transfer [Dkt.

No. 6] will be granted. Accordingly, the pending Motion to Dismiss pursuant to Fed. R.

Civ. Pro. 12(b)(6) is not considered herein.

                                     I.        Background

   This case arises out of the failure of an employer to award its employee bonus

payments allegedly owed upon his departure from the company. Plaintiff, Timothy

Hassett (“Plaintiff” or “Mr. Hassett”) entered into an employment agreement (“Letter

Agreement”) with Defendant on or about June 25, 2014. (Compl. ¶ 9). Plaintiff was

employed by Defendant as the Senior Vice President and President of Americas. (Id. at

¶¶ 7,8). At the time Plaintiff was hired, he was residing in New Jersey with his family;

Defendant is located in Chicago, Illinois, the location where Plaintiff worked from 2014

through 2017. (Id. at ¶ 4).

                                               1
   According to the Complaint, “[p]ursuant to the Letter Agreement, as Senior Vice

President and President of Americas, Mr. Hassett’s compensation included but was not

limited to the following: (i) a Base Salary in the amount of $500,000, reviewable on an

annual basis; (ii) participation in the company’s Executive Incentive Plan (EIP) bonus

program, also called the Annual Incentive Plan(AIP) program; and(iii) an annual Long

Term Incentive award (LTI).” (Id. at ¶ 13). As Senior Vice President and President of

Americas, Plaintiff reported directly to the Chairman and Chief Executive Officer,

Matthew Shattock (“Mr. Shattock”). (Id. at ¶ 10). “On or about October 2017, Beam

issued a Long-Term Incentive Plan (LTI) Award Statement to Mr. Hassett, informing

him that his 2015-2017Award was $1,250,000.00. Upon information and belief, Mr.

Hassett’s 2017 AIP bonus was valued at approximately $600,000.00).” (Id. at ¶¶ 14-15).

   Around the same time, Plaintiff was afforded a position with a different company,

and his father became terminally ill. (Id. at ¶¶ 16-17). As a result, Plaintiff advised Mr.

Shattock that he intended to leave the Company in early October. (Id. at ¶ 19). According

to Plaintiff, “Mr. Shattock asked him to extend his departure date on multiple occasions

in order to assist with the transition to Mr. Hassett’s replacement and to accommodate

Mr. Shattock’s schedule.” (Id.). He and Mr. Shattock ultimately agreed that he would

resign in mid-November and Plaintiff would assist in the transition. “In exchange, Mr.

Shattock promised that Mr. Hassett would be entitled to either all or a portion of his LTI

and 2017 AIP bonuses.” (Id.). Plaintiff alleges that Defendant’s “practice was to pay

Senior Executive employees both their LTI and AIP bonuses even though such

employees were not employed by the Company at year-end.” (Id. at ¶ 30).

    “Based on” his agreement, Plaintiff decided to forgo his other available leave time

under Company policies and the Family Medical Leave Act (“FMLA”). (Id. at ¶ 21).

                                              2
Before resigning, Plaintiff requested payment of his bonuses; but on the date of his

departure, the Company “would not pay him any portion of his LTI and AIP bonuses, on

the purported basis that Mr. Hassett was not employed as of December 31, 2017.” (Id. at

¶ 23). After his resignation, Plaintiff returned to his home in New Jersey but continued

to conduct employee reviews for Defendant at its request. (Id. at ¶ 27).

   Plaintiff initiated this action against Defendant on March 11, 2019. [Dkt. No. 1].

Plaintiff’s Complaint alleges claims for Breach of Contract (Count I), Good Faith and

Fair Dealing (Count II), Unjust enrichment (Count III), and failure to pay wages under

Illinois Wage Payment and Collection Act (“IWPCA”) (Count IV). On May 15, 2019

Defendant filed a Motion to Transfer this action to the Northern District of Illinois [Dkt.

No. 6] and a Motion to Dismiss the Complaint for failure to state a claim [Dkt No. 7]

pursuant to Fed. R. Civ. Pro. 12(b)(6). The motions have been fully briefed and the Court

heard oral argument on both motions at a hearing held on November 21, 2019.

                                    II.    Standard of Review

   Section 1404 provides: “for the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district . . . where it

might have been brought.” 28 U.S.C. § 1404(a). Analysis under § 1404 is flexible and

must be made on the unique facts of each case. Ricoh Co., Ltd. v. Honeywell, Inc., 817 F.

Supp. 473, 479 (D.N.J. 1993). The moving party bears the burden of establishing that

the transfer is appropriate and must establish that the alternate forum is more

convenient than the present forum. Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d

Cir. 1995). The Third Circuit has enumerated a number of private and public factors to

be weighed when deciding a motion to transfer venue under § 1404(a).



                                                3
   The private interest factors incorporate the preferences of the parties in the context

of the litigation, and include (1) the choice of forum of the plaintiff; (2) the defendant's

preference; (3) the ease of access to sources of proof; (4) the convenience of the

witnesses-only to the extent that a witness may actually be unavailable for trial in one of

the fora; and (4) where the claim arose. The second category analyzes the public interest

including (1) practical considerations which could make the litigation easier and more

expeditious, or inexpensive; (2) court congestion and administrative difficulties; (3) the

local interest in resolving local controversies at home; and (4) the public policies of the

fora. Mendoza v. U.S. Custom & Border Protection, No. 05–6017, 2007 WL 842011, at

*3 (D.N.J. March 19, 2007) (citing Jumara, 55 F.3d at 879) (internal citations omitted).

                                         III.       Analysis

   As an initial matter, this case could have been brought in the Northern District of

Illinois. When jurisdiction is based on the diversity of the parties pursuant to 28 U.S.C. §

1332, such as the present case, a civil action may be brought in:


       (1) a judicial district where any defendant resides, if all defendants reside in
       the same State, (2) a judicial district in which a substantial part of the events
       or omissions giving rise to the claim occurred, or a substantial part of
       property that is the subject of the action is situated, or (3) a judicial district
       in which any defendant is subject to personal jurisdiction at the time the
       action is commenced, if there is no district in which the action may
       otherwise be brought.

28 U.S.C. § 1391. Here, venue would be proper in the Northern District of Illinois

because Defendant's headquarters are located in Chicago, and to a large extent, the

events giving rise to Plaintiff’s claims occurred there. Accordingly, the Court turns to the

next inquiry, whether transfer to the Northern District of Illinois would be in the

interest of justice and for the convenience of the parties and witnesses.


                                                4
   A. Private Interests

   Defendant argues that the private interests weigh in favor of transfer to the Northern

District of Illinois because: (1) Plaintiff’s claims arose in the Northern District of Illinois;

(2) relevant employee witnesses work in Illinois, (3) related documents are located in

Illinois, and (4) Defendant’s principal place of business is located in Illinois. (Def. Brf.

[Dkt. No. 6-1] at 6-9).

           1. Plaintiff’s forum Preference and Defendant’s forum Preference

   In the Third Circuit, “Plaintiffs' choice of forum is a paramount consideration that

should not lightly be disturbed.” Clark v. Burger King Corp., 255 F. Supp.2d 334, 338

(D.N.J.2003) (quoting Ayling v. Travelers Prop. Casualty Corp., No. 99–3243, 1999 WL

994403, at *2 (E.D. Pa. Oct.28, 1999)). Unless the defendant can show that the

inconvenience to the parties strongly favors another forum, plaintiff's choice of forum

should prevail. Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970). However,

courts give substantially less weight to a plaintiffs forum choice when the dispute at the

heart of a lawsuit occurred almost entirely in another state. See, e.g., NCR Credit Corp.

v. Ye Seekers Horizon, Inc., 17 F. Supp.2d 317, 321 (D.N.J .1998); Ricoh Co., 817 F.

Supp. at 481–482.

   Here, Plaintiff has selected his home forum, New Jersey, to litigate his claims.

Plaintiff argues that his choice of forum should be upheld and afforded deference as it is

a proper and reasonable choice. Plaintiff has “lived in and was a resident of New Jersey

for the entire period of his roughly three-year employment with [Defendant].” (Hassett

Decl. ¶ 3). He claims that his family never relocated upon his agreement to work for

Defendant in Illinois. Currently, Plaintiff remains a resident of New Jersey, in close

proximity to this Courthouse. (Id.).

                                               5
   Defendant prefers, however, to defend this action in the Northern District of Illinois.

Defendant is a Delaware Corporation, with its headquarters in Chicago, Illinois.

Defendant stresses that the Northern District of Illinois is a more convenient forum

than Plaintiff’s choice of forum, New Jersey, which “has little connection with the

operative facts of the lawsuit.” Wm. H. McGee & Co. v. United Arab Shipping Co., 6 F.

Supp. 2d 283, 290 (D.N.J. 1997). In that regard, Defendant argues that Plaintiff’s choice

of forum is not entitled to deference.

   The Court would be remiss if it did not acknowledge that the majority of events

giving rise to Plaintiff’s claims, arose in the state of Illinois. Because the operative facts

of this lawsuit have a much greater connection to Illinois, as explained below, Plaintiff’s

forum preference should be afforded less weight.

           2. Where the Claim Arose

       In support of transfer, Defendant’s argue that “the events alleged in [Plaintiff]’s

lawsuit have virtually nothing to do with New Jersey.” (Def Brf. [Dkt. No. 6] at 7).

Plaintiff strongly contests that argument. stressing that his permanent residence was at

all times New Jersey—where Defendant recruited him from. What is clear in this case, is

that all of Plaintiff’s claims center around the alleged breach of certain contracts. In a

breach of contract case, courts “consider several specific factors that relate to where the

claim arose, including (1) where the contract was negotiated or executed; (2) where the

contract was to be performed; and (3) where the alleged breach occurred.” Advanced

Technologies and Installation Corp. v. Nokia Siemens Networks US, L.L.C., 2010 WL

3522794, at *8 (D.N.J. Sep. 2, 2010).

       There are two potential contracts at issue here. The first contract is Plaintiff’s

written Letter Agreement. That agreement, an offer of employment with Defendant, was

                                               6
negotiated and executed in the state of New Jersey. (Hassett Decl. ¶¶ 4-5). However, the

Letter Agreement was fully performed in Illinois, where Plaintiff was employed. The

parties do not dispute that Plaintiff’s job necessitated a lot of travel. Plaintiff states that

upwards of 40% of his time was spent travelling. (Id. at ¶ 11). As such, approximately

60% of the contract was performed in Illinois. At no time did Plaintiff perform work in

New Jersey. Plaintiff alleges that Defendant breached this Letter Agreement by failing to

pay him two bonuses, which he claims he was entitled to under the Agreement. The

decision not to award Plaintiff any portion of those bonuses occurred in Illinois,

therefore, the alleged breach occurred in Illinois. 1 Stalwart Capital, LLC v. Warren

Street Partners, LLC, No. 11–5249, 2012 WL 1533637, *4 (D.N.J. Apr. 30, 2012)

(“Where a party has [ ] failed to make a payment, the locus of the action is where the

party failed [to] take that action rather than where the result is felt.” (citing Cottman

Transmission Systems, Inc. v. Martino, 36 F.3d 291, 295 (3d Cir. 1994)).

       The second basis for Plaintiff’s contract claims (and unjust enrichment and IWPA

claims) stems from an alleged oral contract. As Defendant suggests, “the focus of

Hassett’s complaint is a series of conversations and actions that took place in October

and November 2017, between the time [Plaintiff] announced his intention to resign

from Beam Suntory and his last day of employment with Beam Suntory, all of which

took place in Chicago.” (Def Brf. [Dkt. No. 6] at 6-7; Compl ¶¶ 18-23). Based on those

conversations, Plaintiff claims that he and his CEO formed an oral agreement for




1Plaintiff alleges that his Letter Agreement of Employment with Defendant entitled him to two
bonuses, which Defendant failed to pay Plaintiff at his resignation. This is highly contested by
the Defendant, who argues that the 2014 contract did not entitle Plaintiff to the payment of 2017
bonuses. Defendant argues that Plaintiff entered into subsequent agreements pertaining to his
AIP and LTI bonuses. Those agreements were entered into in Illinois.

                                                7
payment of his 2017 LTI and AIP bonuses. Accordingly, Plaintiff entered into and

executed that agreement in Illinois. According to Plaintiff’s complaint, under the alleged

oral contract, he would remain with the Company, resign at a later convenient date, and

assist in his replacement’s transition. Plaintiff performed these promises entirely in

Illinois. No part of the contract was performed in New Jersey. Similarly, the alleged

breach of the oral contract—the same failure to pay bonuses— occurred in Illinois.

       Therefore, this factor weighs in favor of transfer to the Northern District of

Illinois where the majority part of events and omissions from which Plaintiff’s claims

arise, took place. It follows that the heart of Plaintiff’s law suit, which resolves around

the failure to pay bonuses allegedly owed to Plaintiff, is the Northern District of Illinois,

where Plaintiff was employed between 2014 and 2017. McNulty v. J.H. Miles and Co.,

913 F. Supp. 2d 112, 119 (D.N.J. 2012) (finding where plaintiff’s claims arose outside of

New Jersey, this factor “weighs heavily in favor of transfer”).

          3. Convenience of the Parties and Witnesses & Location of Books and
             Records

   In its opposition to transfer Plaintiff contends that Defendant is simply attempting to

shift any inconvenience in litigating in this venue to Plaintiff. To be sure, under the

circumstances in this case, either forum would create some type of inconvenience for

either party, and “[t]ransfer is not about shifting inconvenience from the party being

sued to the party suing.” Quintiles IMS Inc. v. Veeva Sys., Inc., No. CV 17-177, 2017 WL

2766166, at *5 (D.N.J. June 23, 2017). In considering the “convenience of the parties”

district courts should focus on the relative physical and financial condition of the

parties. See Jumara, 55 F.3d at 879.




                                              8
   Plaintiff represents that he is just one individual while Defendant is a global

corporation—one that conducts business in the State of New Jersey, and derives revenue

from its products sold here. As such, Defendant’s resources are vast, while Plaintiff has

more limited finances and resources to litigate this case in Illinois. In his declaration,

Plaintiff avers that he has “no counsel in the Northern District of Illinois and [he] no

longer ha[s] any ties to the State of Illinois.” (Hassett Decl. ¶ 8). Meanwhile, he argues

Defendant’s outside counsel, who practices in New Jersey, maintains a New York office.

In sum, Plaintiff claims that the transfer of this case would cause him more hardship.

(Id. at ¶ 9).

   Defendant argues that Plaintiff, as evidenced by his documented compensation, is a

wealthy individual whose burden in travelling to Illinois, if necessary, would be de

minimis. While Plaintiff may, in fact, be well off, and maintain a high position in a large

corporation as of date, the Court acknowledges that litigating in Illinois will weigh more

heavily on him. Therefore, the convenience of the parties weighs against transfer.

   Next, Defendant submits that key employee witnesses and documents relevant to the

proofs in this litigation are present in Illinois. Notably, Mr. Shattock remains employed

and living in Illinois, along with other potential employee witnesses. Though these

witnesses are central to the issues presented, “[Defendant] has not shown the

unavailability of these witnesses in New Jersey. There is no indication that ‘any

witnesses would be unable or unwilling to travel to [this District], which is the sole

relevant consideration for this factor.’” MaxLite, Inc. v. ATG Elecs., Inc., 193 F. Supp. 3d

371, 394 (D.N.J. 2016) (citing Jumara, 55 F.3d at 879). Plaintiff names three past

executive employees, who would testify, that do not reside in Illinois. Two of these

individuals reside in New York (Hassett Decl. ¶ 10); and the third, resides in California.

                                              9
While New Jersey appears more convenient, if not just as convenient, for these non-

party witnesses, Plaintiff also fails to represent that his witnesses are only available in

the New Jersey forum. Similarly, the fact that the documents pertinent to the case are

located in Illinois, albeit true, is inapposite, as they could easily be produced “in the age

of electronic discovery.” Id.; see also Jumara, 55 F.3d at 879 (limiting convivence of

location of books and records “to the extent that the files could not be produced in the

alternative forum”). Therefore, with regard to witness convivence and location of

records, the Court finds that neither forum is more convenient than the other. As to

transfer, these factors are neutral.

          B. Public Interests

   Defendants argue that the public interest factors favor transfer because the Northern

District of Illinois (1) “is significantly less congested than the District of New Jersey” (2)

“has a significant local interest in the case,” and (3) is the court that is most familiar

with the applicable law of the case.

   1. Court Congestion and Administrative Difficulties

   It is clear that both Districts have large civil dockets. (Def. Brf. [Dkt No. 6-1] at 9).

This District, however, is more “congested” than the Northern District of Illinois to the

extent that the District of New Jersey has more pending cases than the Northern District

of Illinois. “For the 12-month period ending December 31, 2018, the total number of

cases pending in the District of New Jersey was 11,210, compared with 8,087 for the

same period in the Northern District of Illinois.” (Def. Brf. [Dkt. No. 6-1] at 9-10 (citing

U.S. COURTS, U.S. DISTRICT COURTS–MEDIAN TIME INTERVALS FROM FILING TO DISPOSITION

OF CIVIL CASES TERMINATED, BY DISTRICT AND METHOD OF DISPOSITION, DURING THE 12-

MONTH PERIOD ENDING DECEMBER 31, 2018)). Still, this District has a shorter disposition

                                              10
rate for civil cases. (Pl. Brf. at 13). “For the 12-month period ending March 31, 2019, the

median time interval from filing to disposition in civil cases in the District of New Jersey

was only 5.1 months. In the Northern District of Illinois, for the same time period, the

median time interval from filing to disposition in civil cases was 7.9 months.” (Id. (citing

U.S. DISTRICT COURTS – COMBINED CIVIL AND CRIMINAL FEDERAL COURT MANAGEMENT

STATISTICS (MARCH 31, 2019))). Therefore, Court congestion is neutral to transfer, and

the parties do not further argue that either court will experience any administrative

difficulties.

   2. Local Interest in Resolving Local Controversies

   Illinois’ local interest in resolving this controversy is very apparent. Defendant is a

corporation headquartered in Chicago and Plaintiff asserts a statutory claim under

Illinois law. Defendant further contends that “[Plaintiff] worked throughout his

employment in Chicago and his claims don’t fall within the scope of New Jersey laws

and, in turn, New Jersey has no local interest in resolving this controversy.” (Def. Brf.

[Dkt. No. 6-1] at 10). In contrast, Plaintiff argues that Defendant reached into the State

of New Jersey to recruit him, “and made promises to him in the Letter Agreement that it

is now refusing to honor.” (Pl. Brf at 14). The Court cannot find that New Jersey has

“no” interest in this case, as not only did Defendant recruit Plaintiff from New Jersey

but Defendant was compensating Plaintiff who was paying New Jersey taxes on those

wages and bonuses earned. At oral argument, Plaintiff further reasoned that New Jersey

has an interest in this case, as it has an interest in providing its residents, who work out

of state, with a forum to resolve employment disputes. Nonetheless, Illinois maintains a

greater interest in removing this controversy. Within the United States, Plaintiff worked

exclusively out of Illinois, where he maintained an apartment, and where Defendant’s

                                             11
principal place of business is located. The majority of Plaintiff’s claims arise out of an

alleged oral contract entered into and executed in Illinois, and all of Plaintiff’s claims

center on the failure to pay plaintiff certain bones, which occurred in Illinois.

Furthermore, now Plaintiff brings claims under that state’s law. Simply put, New Jersey

is not the state in which the “locus of the majority of the relevant conduct” took place.

See Ferratex, Inc. v. U.S. Sewer & Drain, Inc., 121 F. Supp. 3d 432, 442 (D.N.J. 2015)

(“As the agreements here transpired primarily in New Jersey and not in Pennsylvania,

the Eastern District of Pennsylvania has little local interest in adjudicating this dispute

despite the Pennsylvania residencies of Defendants.” (emphasis added)). Thus, the

Court finds Illinois has a greater local interest in the resolution of this matter, despite

Plaintiff’s residence in this district.

   3. Law of the Case

   Here, there is a dispute regarding what state law is applicable to Plaintiff’s claims.

Specifically, Plaintiff does not concede that Illinois law will apply to all of his claims—

apart from his statutory claim—and argues that applying the law of a different state

regularly occurs in federal Court. Quintiles IMS Inc. v. Veeva Sys., Inc., No. CV 17-177

(CCC), 2017 WL 2766166, at *6 (D.N.J. June 23, 2017) (“[T]he parties disagree whether

New Jersey or California law will ultimately apply in the case, but it makes little

difference, as a federal judge in either state can apply the law equally.”). Under the

circumstances, the Court finds that despite which state law applies, this factor has little

weight. See Saland Stacy Corp. v. Freeney, No. CIV.A. 11-3439, 2012 WL 5451522, at *7

(D.N.J. Nov. 5, 2012) (“[Defendant] argues that it will be easier for California courts to

apply California law, but federal courts are accustomed to applying the law of various

states, and this factor has little weight.”).

                                                12
                                       IV.    Conclusion

   In sum, the Court finds that the Northern District of Illinois is the district in which

the substantial events giving rise to Plaintiff’s claim arose, and the district with the

greater interest in resolving this case. Though Plaintiff may be inconvenienced in

travelling to Illinois, to an extent, this Court has previously acknowledged that the “fact

that Defendant has substantially more resources than Plaintiffs should not be the sole

reason for refusing a transfer.” Santi v. Nat'l Bus. Records Mgmt., LLC, 722 F. Supp. 2d

602, 608 (D.N.J. 2010) (citing Nat'l Mortgage Network, Inc. v. Home Equity Ctrs., Inc.,

683 F. Supp. 116, 119 (E.D. Pa. 1988)). Moreover, like in Santi, and under the

circumstances of this particular case, New Jersey has little connection to Plaintiff’s

cause of action other than the fact that it is Plaintiff’s state of residence. See McNulty,

913 F. Supp. 2d at 124. To reiterate, Plaintiff was employed by Defendant at its

headquarters in Illinois, Plaintiff reported to the CEO in Illinois (who remains in

Illinois), performed under his contract(s) in Illinois; and furthermore, all relevant

conversations and, importantly, any failure to pay Plaintiff his bonuses occurred in

Illinois. Therefore, considering all of the relevant private and public interest factors, the

Court finds that the convenience of the parties and interest of justice weighs in favor of

transferring this case to the Northern District of Illinois. For these reasons, the Court

will grant Defendant’s Motion to Transfer [Dkt. No. 6].

   Accordingly, because Defendant's Motion to Transfer this case to the Northern

District of Illinois will be granted, the Court declines to decide “any other issues

presented in the motion to dismiss, which should be decided by the transferee court.”

Gianakis v. Hilton Tucson El Conquistador Golf and Tennis Resort, No. 12–4268, 2012

WL 5250463, at *4 (D.N.J. Oct. 22, 2012). Therefore, the Court will refer the pending

                                              13
Motion to Dismiss [Dkt. No. 7] under Fed. R. Civ. Pro. 12(b)(6) to the transferee court.

See McNulty, 913 F. Supp. 2d at 124.


   An appropriate Order shall follow.


   Dated: December 18, 2019




                                                 ____/s/ Joseph H. Rodriguez_______
                                                         JOSEPH H. RODRIGUEZ
                                                        United States District Judge




                                            14
